Order entered November 14, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01094-CR

                      AUGUSTO AMBROSIO CARRERA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-82936-2016

                                          ORDER
       Before the Court is the November 13, 2018 first request of court reporter Jan Dugger for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before December 17, 2018.


                                                      /s/   LANA MYERS
                                                            JUSTICE